DETAILED ACTION
	This action is made in response to the communication filed on September 13, 2021. This action is made non-final.
	Claims 1-20 are pending. Claims 1, 19, and 20 are independent claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-21 of U.S. Patent No. 1,1151,311 (hereinafter ‘311). Although the claims at issue are not identical, they are not patentably distinct from each other.
Present Application 17/473203
Patent ‘311
Claim 1

A method comprising: 

receiving, by a remote provider, an autofill request for an application, wherein the autofill request comprises a subset of content displayed by the application on a user interface (UI) of a user device; 

in response to receiving the autofill request, determining, by the remote provider, one or more suggested user values; 

transmitting, by the remote provider, the one or more suggested user values and a field classification request for a text input field displayed by the application on the UI; and 

receiving, by the remote provider from the user device, a response to the field classification request, wherein the response comprises a similarity metric for at least one of the one or more suggested user values, wherein the similarity metric is based on a comparison of a user input value in the text input field to the at least one of the one or more suggested user values.
Claim 1

A method comprising: 

determining a subset of content displayed by an application on a user interface (UI) of a user device, wherein the subset excludes user-specific information; 

transmitting, to a remote provider, an autofill request for the application, wherein the autofill request comprises the subset of content displayed on the UI; 

receiving, from the remote provider in response to the autofill request, one or more suggested user values and a field classification request for a text input field displayed by the application on the UI; 

detecting a user input value in the text input field; 

in response to detecting the user input value in the text input field, determining a similarity metric for each of the one or more suggested user values based on a comparison of the user input value to each of the one or more suggested user values; and 

transmitting a response to the field classification request to the remote provider, wherein the response comprises the similarity metric for at least one of the one or more suggested user values.


As can be seen from the table above, claim 1 of the ‘311 patent contains all the limitations of claim 1 of the instant application. Furthermore, the claims of the ‘311 patent are primarily directed to the client-side process of the auto-fill operation whereas the present application are primarily directed to the server-side process of the auto-fill operation. Independent claims 19 and 20 of the present application are directed to the device and non-transitory medium of claim 1 and are similar to the independent claims 20 and 21 of the ‘311 patent. Similarly, dependent claims 2-18 are drawn to similar limitations as dependent claims 2-3 and 5-18 of patent ‘311. As such, the claim sets, though not identical, are not patentably distinct from one another and a double patenting rejection is appropriated.

Allowable Subject Matter
	Claims 1-20 are indicated as allowable.
	The following is an examiner’s statement of reasons for allowance:
	Independent claims 1, 19, and 20, when considered as a whole, are allowable of the prior art of record found at the time of examination.
	During the time of examination, the following prior art references were found to be the closest art of record: Goodman et al. (USPPN: 2005/0257148; hereinafter Goodman) teaching an intelligent autofill system and method, Gaither et al. (USPPN: 2017/0046622; hereinafter Gaither) teaching form value prediction using field recognition, and Stojanovic et al. (USPPN: 2016/0092557; hereinafter Stojanovic) teaching a method for performing similarity metric analysis and data enrichment using knowledge sources.
	Goodman teaches a method and system for automatically filing a field of a presented web form wherein machine learning is used to learn what data corresponds to which fields or types of fields.  Goodman further teaches the suggestions can be provided based on the generated web-form with or without user input and can further exclude user-specific information.
	Gaither teaches a form prediction method utilizing field recognition wherein an analysis is performed based on the similarity of the form field values that are associated with the form filed labels.  Gaither further teaches calculating a similarity of the inputted field value to the stored field values used for the prediction such that the form field labels that are associated with the same or similar form field values are all associated with the same node.
	Stojanovic teaches performing similarity metric analysis by comparing input data to a set of stored reference data to identify similarly related data wherein the similarity metric is used to identify dataset based on their metadata attributes and data values enabling easier indexing and high performance retrieval of data values.  Stojanovic further teaches that the input data set can be labeled with a category based on the data set having the best match with the input data set.
	However, the cited references fail to teach either alone or in combination “receiving, by a remote provider, an autofill request for an application, wherein the autofill request comprises a subset of content displayed by the application on a user interface (UI) of a user device; in response to receiving the autofill request, determining, by the remote provider, one or more suggested user values; transmitting, by the remote provider, the one or more suggested user values and a field classification request for a text input field displayed by the application on the UI; and receiving, by the remote provider from the user device, a response to the field classification request, wherein the response comprises a similarity metric for at least one of the one or more suggested user values, wherein the similarity metric is based on a comparison of a user input value in the text input field to the at least one of the one or more suggested user values.”
	The dependent claims further add limitations to the allowable subject matter of their corresponding independent claims; thus, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179